DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first voltage divider”, “second voltage divider”, “charging control unit” and “charging cable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, Line 20; Claim 2, Line 8; Claim 11, Line 12; Claim 14, Line 2; Claim 15, Line 2 and Claim 16, Line 4 recite the limitation "the value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a resistance value” in Line 5.
Claim 11 recites the limitation “a resistance value” in Line 5.
For the purpose of examination the limitation of Claim 1, Line 20; Claim 2, Line 8; Claim 11, Line 12; Claim 14, Line 2; Claim 15, Line 2 and Claim 16, Line 4  is interpreted as reciting: the resistance value.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first voltage divider for connection to a voltage source and connected: (a) to the first resistor and the second resistor in a series, and (b) between the first input terminal and the second input terminal” in Lines 11-13. 
It is unclear how the first voltage divider can be connected between the first and second input terminals and in series with the first and second resistors.

Claim 1 recites the limitation “a second voltage divider: (a) connected in a series to a first end of the third resistor and the bridge diode (b) connected to the first end of the third resistor and the first resistor, (c) connected to a second end of the third resistor to the protective conductor” in Lines 14-17.
It is unclear how a second voltage divider can be connected in series with the third resistor and the bridge diode and be connected to a first end and a second end of the third resistor. 
The metes and bounds of Claim 1 cannot be ascertained.

Claims 2-10 are also rejected under 112(b) as they inherit the deficiencies of Claim 1 as identified above.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, from which Claim 5 depends, recites “a monitoring device for monitoring an impedance of a protective conductor” in Line 1.
It is unclear if the monitoring device of Claim 5 is monitoring the impedance of the protective conductor, a voltage source or both.
	Furthermore, Claim 1 recites the limitation “a voltage source” in Line 11.
	It is unclear if the voltage source recited in Claim 1 is the same voltage source recited in Claim 1 or an additional voltage source.
The metes and bounds of Claim 5 cannot be ascertained.
Claims 6-8 are also rejected under 112(b) as they inherit the deficiencies of Claim 5 as identified above.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the first voltage divider in series connection to a first resistor and a second resistor” in Lines 4-5. 
Claim 11 recites the limitation “a second voltage divider in a series to a third resistor and a bridge diode” in Lines 7-8.
It is unclear if the first resistor and second resistor are part of the first voltage divider or are part of a different voltage divider.

Claim 11 recites the limitation “a first node between the first resistor and the third resistor and a second node, between the third resistor and the bridge diode” in Lines 10-11.
It is unclear to which element the third resistor is connected to. Is it connected to the protective conductor, the bridge diode or both? 
The metes and bounds of Claim 11 cannot be ascertained.

Claims 12-16 are also rejected under 112(b) as they inherit the deficiencies of Claim 11 as identified above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lipcon (4,412,347) discloses detecting a bridge voltage between a first node between a first resistor (362) and a second resistor (364) and a second node between a third resistor (358) and a bridge diode (78) if the voltage of a conductor is greater than a threshold (Col.5, Lines 58-66) (Fig.3).

Jefferies et al. (2016/0121736) discloses sending an alert if a measured impedance of a conductor is outside acceptable limits (Par.18); and interrupting a 

Benninger et al. (5,822,344) discloses a detector (Fig.3) comprising an optical coupler (10) between a first node between a first resistor (R1) and a second resistor (R2) and a second node between a third resistor (R3) and a bridge diode (D3) (Col.7, Lines 47-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 28, 2021